UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID M. LANZET, on behalf of himself and all
others similarly situated,

Plaintiff,
-against-

VICAL INCORPORATED, VIJAY B. SAMANT,
ROBER C. MERTON, R. GORDON DOUGLAS,
RICHARD M. BELESON, GEORGE J.
MORROW, GARY A. LYONS, and THOMAS E.
SHENK,

Defendants.

GEORGE B. DANIELS, United States District Judge:

ORDER

19 Civ. 7528 (GBD)

 

p23. amen y cabanpy,

Uh” SDNY
DX3CUMENT
ELECTRONICALLY EH £D}

TK |
BATERILED. oo

FILED: yoy 4.4 2010 |!

¢

 

 

 

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 14, 2019
New York, New York

SO ORDERED.

Givin B Danes

(GEHORGYB. DANIELS
Cope States District Judge
